Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 68 includes the limitation of a control circuit comprising a first sensor unit configured to detect the presence of an oral surface and the presence of an oral malady on the oral surface.  There is a sensor indicator unit configured to generate stimuli during an oral care session.  The control circuit is configured to generate a first stimulus when the first sensor unit detects presence of the oral surface and that the surface is free of malady.  A second stimulus is generated when the first sensor unit detects the oral surface and the presence of oral malady.  A third stimulus is generated when the first sensor unit is not detecting the presence of the oral surface.  All of the stimuli are different.  
Claim 79 includes the limitation of a control circuit comprising a first sensor unit to detect the presence of an oral malady, a timer unit, a second sensor to determine orientation and an indicator unit to generate stimulus.  The control circuit is configured to start a zone timer and upon a first time period having passed, activate the indicator unit to generate a stimulus if the first sensor unit did not detect the presence of an oral malady in the zone, thereby signaling the user to move to the next zone.  Upon the first time period passed, continuing to run the timer unit without activating the indicator unit to generate stimulus if the sensor detects the presence of oral malady.  Upon a second time period passing, activate the stimulus even if the sensor still detects oral malady, to signal the user to move to the next zone.  
The closest prior art of USPN 10349733, PGPub 20190082819, PGPub 20160242652 and WO 2016046701 all teach sensors to detect plaque however none of them teach generating different stimuli based on what is detected. It would not have been obvious to modify the prior art to achieve the claimed invention since there is no motivation or teaching to do so.  For the above reasons, the application is free from the prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAY LYNN KARLS whose telephone number is (571)272-1268. The examiner can normally be reached M-Th (6am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAY KARLS/Primary Examiner, Art Unit 3723